Citation Nr: 0433175	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-15 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for ischemic optic 
neuropathy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The November 2000 rating decision reflects the RO's denial of 
service connection for ischemia optic neuropathy.  The RO 
notified the veteran of that decision in correspondence 
issued in December 2000.  The veteran filed a statement and 
additional medical evidence in November 2001.  By this 
statement, the veteran indicated his intention to pursue his 
claim for service connection for an eye disability.  The 
Board notes that this statement can be reasonably construed 
to express disagreement with the November 2000.  See 
38 C.F.R. §§ 20.201, 20.302.  Consequently, the veteran has 
had an ongoing claim for service connection.  Despite the 
RO's characterization of the issue in terms of new and 
material evidence, the Board will address the merits of the 
case.  

The veteran requested an RO hearing in February 2004.  The RO 
scheduled a hearing for April 2004 and notified the veteran 
in March 2004.  This hearing was not conducted, however, as 
veteran canceled his hearing request in April 2004


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's ischemic optic neuropathy is not related to 
injury, disease or event noted during his military service.  




CONCLUSION OF LAW

Ischemic optic neuropathy was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
a disorder of the nervous system is presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he sustained injury to his right 
eye during a mortar attack in Korea when a mortar round 
exploded near him.  He reports that he was treated in the 
infirmary, but has continued to have eye problems since that 
injury.  

In the instant case, all of the veteran's service medical 
records are not available as they were destroyed in the 
record's center fire of 1973.  The National Personnel Records 
Center certified that fact May 1992.  

The available service medical records do not show any 
objective evidence of any type of eye disability.  The report 
of the September 1952 preinduction examination and the 
October 1954 separation examination each show that the 
veteran's eyes were normal on clinical evaluation-with 
uncorrected distant vision recorded as 20/20.  Each report 
also shows that he was not given an ophthalmoscopic 
examination.   

The veteran's DD Form 214 shows he received a Combat 
Infantryman Badge reflecting that he was engaged in combat.  
As such, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(d).  

Here, the veteran's report that a grenade exploded next to 
him causing dirt and other matter to go into his eyes is 
consistent with the circumstances and hardships of his 
service.  Consequently, the absence of official record of the 
inservice incurrence of injury does not abrogate 
consideration of the veteran's allegations.  Rather, VA 
accepts the veteran's lay assertions on the basis of his 
combat service.  

While the veteran's contentions regarding the origin of a 
ischemic optic neuropathy has been considered, such 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  But, generally, laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Ischemic optic neuropathy of the right eye was first noted in 
the 1990s, many years after the veteran's separation from 
military service.  When examined by VA in June 1992, the 
veteran demonstrated a pale optic nerve with macula changes 
in the right eye and bilateral pterygium.  Information 
provided by the veteran's private physician, Dr. J. Carro-
Soto, and submitted with the veteran's application in 
September 2001 shows a diagnosis of ischemic optic neuropathy 
of the right eye in May 1999.  

A March 2000 report from Clinica De Ojos Del Norte shows that 
the veteran presented a medical history significant for 
trauma to the eye during the Korean Conflict when a grenade 
exploded near him.  A December 2002 report shows that the 
veteran's eyesight in the right eye is uncorrectable and is 
limited to counting fingers.  

The veteran underwent a VA eye examination in May 2004.  At 
he presented a history of noninsulin-dependent diabetes 
mellitus for 12 years and hypertension.  He also referred 
history of cataract surgery with intraocular lens implant in 
the left eye 2 years previously.  On visual acuity tests, the 
veteran was found to have uncorrectable vision limited to 
counting fingers in the right eye.  In the left eye he had 
vision of 20/400.  The examiner stated that the veteran was 
legally blind based on his present visual acuity.  The 
examiner also stated that there was evidence of right 
ischemic optic neuropathy that was most probably secondary to 
diabetes mellitus.  In addition, there was a mature cataract 
in the right eye with a poor visual prognosis due ischemic 
optic nerve damage.  

The Board has carefully reviewed the veteran's contentions 
and the objective clinical evidence contained in the record, 
and finds that the preponderance of the evidence is against 
the claim for service connection for ischemic optic 
neuropathy.  Against the claim is evidence showing that the 
veteran's current disorder did not begin until many years 
after service and is probably secondary to diabetes mellitus, 
a non-service-connected disability.  The evidence for a grant 
of service connection consists of the veteran's lay statement 
connecting his current disability to the events occurring in 
service.  As noted above, the veteran's account of what 
happened to him in battle is acknowledged as true; however, 
the evidence does not show that he has the requisite medical 
training to provide the medical evidence required to link his 
injuries in service to the current diagnosis of ischemic 
optic neuropathy.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has ischemic optic 
neuropathy associated with injury, disease or event noted 
during his military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for ischemic optic 
neuropathy is denied.

Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in December 
2001, after to the initial RO decision.  In this letter, the 
RO informed the veteran of its duty to explain to him the 
information or evidence needed to grant the claim for service 
connection.  The letter discussed VA's duty to assist the 
veteran to obtain evidence for the claim and what was 
required of him with regard to the claim of entitlement to 
service connection.  He was informed that to establish the 
benefit, the evidence had to show an injury in military 
service; or a disease that began in or was made worse during 
military service; or an event in service causing injury or 
disease; or a current physical or mental disability; or a 
relationship between his current disability and an injury, 
disease, or event in service.  

The RO afforded the veteran details about the kind of 
evidence that tended to show entitlement.  The veteran was 
informed of the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  The 
Board observes that although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the Board observes 
that the RO attempted to obtained the veteran's service 
medical records and associated the reports of private 
treatment.  In addition VA solicited information regarding 
where the veteran had obtained additional treatment.  The 
veteran did not identify an additional treatment records that 
have not been associated with the claims folder.  In view of 
the foregoing, VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced by the Board's proceeding to the 
merits of the claim.  


ORDER

Entitlement to service connection for ischemic optic 
neuropathy is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



